In an action, inter alia, for a judgment declaring that a real estate contract had been terminated and directing the return of the plaintiffs’ down payment plus interest or, in the alternative, to stay the closing until the defendant obtained a certificate of occupancy and cured various violations, the defendant appeals from an order of the Supreme Court, Kings County (Hinds-Radix, J.), dated June 14, 2006, which, in effect, denied its cross motion to dismiss the complaint and rescheduled the real estate closing.
Ordered that the order is affirmed, with costs.
The plaintiffs and the defendant entered into a contract whereby the plaintiffs agreed to purchase commercial real property from the defendant. When the closing did not occur on the scheduled closing date, the plaintiffs commenced this action alleging that, in violation of the contract’s requirements, the property did not have a valid certificate of occupancy and that there were numerous violations on the property. In particular, the plaintiffs sought, inter alia, a judgment declaring that the contract had been terminated and directing the return of their down payment plus interest or, in the alternative, to stay the closing until the defendant obtained a certificate of occupancy and cured various violations.
*867Contrary to the defendant’s contention, the plaintiffs were entitled to plead alternative and inconsistent causes of action and to seek alternative forms of relief (see CPLR 3014, 3017; Pickering v State of New York, 30 AD3d 393, 394 [2006]; Collins v Telcoa Inti. Corp., 283 AD2d 128, 131 [2001]). Thus, the Supreme Court properly, in effect, denied the defendant’s cross motion to dismiss the complaint.
The defendant’s remaining contentions are without merit. Rivera, J.E, Dillon, Angiolillo and Dickerson, JJ., concur.